            Case 1:20-cv-07932-LLS Document 9 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 US Government - Relator QUI TAM
 MARCAL HONDA,

                                 Plaintiff,
                                                                 1:20-CV-7932 (LLS)
                     -against-
                                                                 CIVIL JUDGMENT
 DANIEL SILVA PASSOS; DHL EXPRESS,

                                 Defendants.

         Pursuant to the order issued November 12, 2020, dismissing this action,

         IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims in which he seeks the criminal prosecution of the defendants or

others for failure to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

The Court also dismisses Plaintiff’s qui tam claims against Passos under the False Claims Act for

lack of statutory standing. The Court further dismisses Plaintiff’s claims against DHL Express

for lack of a showing of subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3). Plaintiff’s

application for the Court to request pro bono counsel is denied as moot. (ECF 3.)

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 19, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
